DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

For the purpose of examination, USPGPub. version (Publication No. US 2022/0192746 A1) of the as-filed specification has used for citation to the specification of the instant application. 
Abstract Objections
The abstract of the disclosure is objected to because
The title and disclosure describe an apparatus and method, whereas the abstract only describes an apparatus. Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps. Applicant is recommended to amend the abstract to discuss both apparatus and method.
Correction is required.  See MPEP § 608.01(b).

Specification Objections
The disclosure is objected to because of the following informalities:
In line 1 of paragraph [0038], “while FIG. 12 illustrates” should read as --while FIG. 13 illustrates--since it describes “a morcellation and extraction therapy routine 1300”, which is only found in figure 13. 
In paragraph [0048], “diameter D3c” and “diameter D3d”  should read as --diameter 402c-- and --diameter 402d--, respectively, since the figures 4C and 4D show 402c and 402d.
Specification should be objected for lacking antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claimed term “predetermined distance” in claim 11, which is not disclosed in the as-filed specification, and the claimed range “greater than or equal to 10 degrees or less than or equal to 35 degrees” in claim 1, 14, and 19. The as-filed specification does provide a range of angles between 15 and 45 degrees ([0022]), but it does not explicitly disclose the claimed range. 
Appropriate correction is required.

Claim Objections
Claims 1, 14, 19, and 20 objected to because of the following informalities:  
In line 2 of claim 1, “atip surface” should read as -- a tip surface--since it appears to be a misspelling.
In line 1 of claim 14, “tissue from a body of a patient” should read as --tissue from a patient--to make the distinction of patient body from tip body, which is mentioned later in the claim.
In line 1 of claim 19, “for dissection a targeted tissue” should read as --for dissection of a targeted tissue--as it appears to be a grammatical error.
In line 18 of claim 19, “the target tissue” should read as --the targeted tissue--for maintaining consistency throughout the claim.
In line 4 of claim 20, “the target tissue” should read as --the targeted tissue--for maintaining consistency throughout the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“an optical fiber adjustment unit configured to adjust a position of the optical fiber in the fiber tube” in claims 17-18 
“a locking unit configured to fixedly positioning the optical fiber in the fiber tub” 
“an indication unit configured to indicate a position of the optical fiber in the fiber tube” in claim 17.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
For “an optical fiber adjustment unit” in claims 17-18, the specification discloses roller (paragraphs [0029]-[0031]) 
For “an indication unit” in claims 17-18, the specification discloses in 122 in Fig. 1A and 2 and paragraph [0055]

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For the limitation of “first aperture is configured to accommodate an optical fiber” in claims 1 and 14, the first aperture only needs to be able to accommodate an optical fiber. As such, the apparatus of claims 1 and 14 has been interpreted to not include the optical fiber.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 is rejected under 35 U.S.C. 112(a) because the specification does not disclose sufficient structure to perform the claimed function of a 35 U.S.C. 112(f) limitation “locking unit configured to fixedly positioning the optical fiber in the fiber tube.” The as-filed specification in paragraph [0033] does discuss locked and unlocked conditions, but it does not provide any structural details of the unlocked and unlocked conditions. Claim 18 is rejected by virtue of dependency on claim 17.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8-11, 14, 16-17, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 1 and 14, it is unclear if the second occurrence of “or” in the last line should be “and” since the as-filed specification only provide ranges of angle between 15 and 45 degrees. As such, the claimed ranges either ≥ 10 degrees or ≤ 35 degrees is not consistent with the disclosed range between 15 and 45 degrees. If applicant is amending the claimed range to be between 10 and 35 degrees, it is further noted that the as-filed specification does not provide antecedent basis for this range. Claims 2-13 and 15-18 are rejected by virtue of their dependency on claims 1 and 14.
In claim 8, the limitation “the first aperture and the second aperture are separated by a distance” seems indefinite. According to paragraph [0051] in the as-filed specification, it refers to “a distance 602 defined between the longitudinal axis 308 of the aperture 304 and central point 604 of the aperture 306.” It is unclear whether the distance is between the closest edge of aperture 304 and central point 604; between the central point of aperture 304 and central 604; between the farthest edge of aperture 304 and central point 604; etc.
It is unclear whether or not the term “shoulder” in claim 9 is the same structure as the “stopper” in [0032] of the specification. For the purpose of examination, “shoulder” has been interpreted as being the same as “stopper.” Applicant is suggested to use consistent language for structural terms in the claims and specification.
Claims 10 and 16 recites the limitation “the vacuum tube” (lines 3 of claim 10 and lines 3 of claim 16). There is insufficient antecedent basis for this limitation in the claims. Applicant is recommended to amend this limitation to --a vacuum tube--.
Claim 11 recites the limitation “the inclined tip surface” (line 6 of claim 11). There is insufficient antecedent basis for this limitation in the claims. Claim 12 is rejected by virtue of dependency on claim 11. 
Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite because the specification does not disclose sufficient structure to perform the claimed function of a 35 U.S.C. 112(f) limitation “locking unit configured to fixedly positioning the optical fiber in the fiber tube.” The as-filed specification in paragraph [0033] does discuss locked and unlocked conditions, but it does not provide any structural details of the unlocked and unlocked conditions. Claim 18 is rejected by virtue of dependency on claim 17.
For claim 19, the limitation “first aperture is configured to couple to the fiber tube and accommodate an optical fiber” suggests that optical fiber and fiber tube do not have to be coupled to the first aperture, which is inconsistent with the steps of introducing and transmitting that requires both fiber tube and optical fiber to be coupled to the first aperture to provide dissection of a targeted tissue. Applicant is suggested to amend “first aperture is configured to couple to the fiber tube and accommodate an optical fiber” to --first aperture is coupled to the fiber tube and accommodate an optical fiber--. Claim 20 is rejected by virtue of dependency on claim 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-6, 10-11, 13-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Altshuler et al. (Pub No. WO 2020/150713 A2 published 7/23/2020, filed 1/18/2019, and cited in the IDS dated 4/11/2022) (hereinafter “Altshuler”) in view of Larsen (Patent No. 7,794,393 B2, issued 9/14/2010 and filed 4/13/2006) (hereinafter “Larsen”).
Regarding claim 1, Altshuler states that the embodiments are not mutually exclusive combinations of features; rather, the claims can comprise a combination of different individual features selected from different individual embodiments, as understood by persons of ordinary skill in the art (page 56, line 18-page 57, line 3). Altshuler teaches a tip (Fig 2A shows “the sectional view of the distal head portion of Fig. 2”; page 16, line 18. In Fig. 2A, the distal face 98 is a tip.) for a tissue dissecting apparatus (“endoscopic devices…. for laser treatment of stones and tissues in humans and animals”; page 1, lines 9-11), comprising:
a body (In Fig. 2A, the distal tip portion 96 is a body) comprising a tip surface (In Fig. 2A, an “inclined surface 101 … extends proximally from the distal 106, for example, a chamfer“; page 22, lines 19-20. Additionally, in another embodiment, in Fig. 14, it is a “beveled face 214 formed at the distal tip portion 96 of the catheter 32”; page 34, line 6);
a first aperture  (Fig. 21C shows “a sectional view of an alternative configuration for distal head portion of Fig. 25”; page 19, line 17. In Fig. 21C, mouth 108 is a first aperture. Note it appears in other embodiments as shown in figures such as 2A.) disposed in the tip surface and defined along a longitudinal axis (In Fig. 21C, a longitudinal axis is “a distal direction along the central axis 110”; page 44, line 19. Note it appears in other embodiments as shown in figures such as 2A.) of the body, wherein the first aperture is configured to accommodate an optical fiber (An optical fiber is “a laser fiber optic 112 for transmitting ablative laser energy “; page 24, line 20. Note it appears in embodiments as shown in figures such as 2A and 21C.); and
a second aperture (In Fig. 21C, a second aperture corresponds to the “outlet of the distal tip working port 122”; page 44, line 16. Note it appears in embodiments as shown in figures such as 12.) disposed in the tip surface adjacent the first aperture, wherein the second aperture is connectable to a suction tube (Fig. 3C depicts “a sectional view of the catheter along plane IIIC-IIIC of Fig. 3B”; page 17, line 3. In Fig. 3C, the suction tube corresponds to hollow 129, which “may include working channel 102”; page 27, lines 20-21. According to the embodiment as shown in Fig. 2A, the working channel 102 “may serve, for example, as an aspiration port”; page 24, line 4.),
wherein, an angle between the longitudinal axis of the first aperture and the tip surface (Fig. 12 shows “a perspective view of a distal head portion for the endoscopic system of Fig. 1”; page 17, lines 24-25. In Fig. 12, the angle is between the axis [not labeled] extending along laser fiber optic 112 and the beveled face 214 [not labeled but depicted].)
However, Altshuler does not teach the angle between the longitudinal axis of the first aperture and the tip surface is greater than or equal to 10 degrees or less than or equal to 35 degrees.
Larsen teaches surgical devices used for resection of tissue from within a body cavity (column 1, lines 6-7) and a method describing the workflow of using the surgical device (column 4, lines 6-17).  Various implementations of the invention can provide: reduction in trauma from insertion and cost-savings due to avoidance of cleaning and re-sterilization issues (column 4, lines 18-26). Variants of the invention are suitable for urological procedures (column 4, lines 27-30). When it comes to particular type of apparatus, be it a … fiber optic…, it is important that an appropriate one is selected in terms of … bevel angle... so as to be compatible with the concepts described herein (column 8, lines 17-23). Larsen teaches the angle between the longitudinal axis of the first aperture and the tip surface is greater than or equal to 10 degrees or less than or equal to 35 degrees (A fiber optic apparatus can have a bevel angle with 12˚ and 30˚; Larsen, column 8, lines 17-23. The longitudinal axis of the first aperture would correspond to the axis that extends through the opening containing the fiber optic apparatus, and the tip surface would be where the opening containing the fiber optic apparatus is disposed on.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the angle of 12˚ or 30˚ between the longitudinal axis of the first aperture and the tip surface as taught by Larsen in the tip of Altshuler in order to optimize the angle of the first aperture with respect to the tip surface that fits the needs of the patient treated by minimizing trauma from apparatus insertion and reducing cost by preventing the re-doing of urological procedures. 
Regarding claim 3, Altshuler, as modified by Larsen, discloses the tip of claim 1, as set forth above. 
However, Altshuler, as modified thus far, does not disclose that the body comprises tungsten or stainless steel. 
Larsen further discloses particular materials will be determined by factors such as availability, cost, compatibility with other components being used, compliance with regulations particular to surgical devices or manufacturing-related processes not pertinent to the inventive subject matter herein, only its particular implementation (column 23, lines 27-33). Any material that satisfies intended use can be use in the construction of device elements such as the shaft, …, distal tip, handle, etc (column 24, lines 3-6). Larsen teaches the body comprises stainless steel (“The shaft … for example, if the instrument will be reusable, in whole or part, in some applications, one or more of these components can be made from a metal, like stainless steel”; Larsen, column 24, lines 5-8; Here, the body is the shaft). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use stainless steel as taught by Larsen in the tip of Altshuler, as modified by Larsen, in order to use material that allows re-sterilization cycles for reuse of the instrument body. 
Regarding claim 5, Altshuler, as modified by Larsen, discloses the tip of claim 1, as set forth above. Altshuler further teaches the body comprises a plurality of additional apertures (A plurality of additional apertures are the openings of illumination fiber optics ports 134 in Fig. 2 and the opening of the recess 147 for the imaging receiver 142 in Fig. 2A.). 
Regarding claim 6, Altshuler, as modified by Larsen, discloses the tip of claim 5, as set forth above. Altshuler further teaches the plurality of additional apertures are arranged to accommodate an image capture device (“The imaging receiver 142 may be an image capturing device 144 [depicted], such as a complementary metal oxide semiconductor sensor … or a charge-coupled device camera sensor”; page 26, lines 13-16.) and a light source (“The illuminator 130 may be the distal end of an illumination or lighting fiber optic 132 for transmitting light in the visible spectrum”; page 23, lines 4-5.). 
Regarding claim 10, Altshuler, as modified by Larsen, discloses the tip of claim 1, as set forth above. Altshuler further teaches a cannula (Fig. 1 shows “a schematic of an endoscopic system for laser lithotripsy”; page 16, line 13. In Fig. 1, a cannula is the catheter 32.) comprising the optical fiber, a fiber tube (The fiber tube is the region the laser fiber optic extends through. In Fig. 21C, the laser fiber optic 112 extends through the region consisting of working channel 102 and working port 103.) configured to accommodate the optical fiber, and the vacuum tube (Fig. 3C depicts “a sectional view of the catheter along plane IIIC-IIIC of Fig. 3B”; page 17, line 3. In Fig. 3C, the vacuum tube corresponds to hollow 129, which “may include working channel 102”; page 27, lines 20-21. According to the embodiment as shown in Fig. 2A, the working channel 102 “may serve, for example, as an aspiration port”; page 24, line 4).
Regarding claim 11, Altshuler, as modified by Larsen, discloses the tip of claim 1, as set forth above. Altshuler further teaches the second aperture comprises:
a first portion (In Fig. 21C, it is the vertical region of the distal tip working port 122b between the bottom edge of the opening and the bolded horizontal line.) extending along the longitudinal axis of the body from a first end (In Fig. 21C, a first end is the bolded horizontal line in the distal tip working port 122b.) to a predetermined distance (In Fig. 21C, the predetermined distance is the distance within the distal tip working port that is between the bottom edge of the opening and the bolded horizontal line.); and
a second portion (In Fig. 21C, it is the diagonal region of distal working port 122b.) extending inclinedly from the first portion to the inclined tip surface (In Fig. 2A, an “inclined surface 101 … extends proximally from the distal 106, for example, a chamfer“; page 22, lines 19-20. Additionally, in another embodiment, in Fig. 14, it is a “beveled face 214 formed at the distal tip portion 96 of the catheter 32”; page 34, line 6) of the body.
Regarding claim 13, Altshuler, as modified by Larsen, discloses the tip of claim 1, as set forth above. Altshuler further teaches the second aperture is defined with a circular opening on the inclined tip surface (In Fig. 12, the “outlet of the distal tip working port 122” is defined with a circular opening for distal tip working port 122b on the beveled face 214 [not labeled but depicted]; page 44, line 16.).
Regarding claim 14, Altshuler teaches a tissue dissecting system (“endoscopic devices…. for laser treatment of stones and tissues in humans and animals”; page 1, lines 9-11) for removing tissue (“hard and soft tissues”; page 22, line 7) from a body of a patient (“in the internal organ of the patient”; page 28, line 8), comprising:
a cannula (Fig. 1 shows “a schematic of an endoscopic system for laser lithotripsy”; page 16, line 13. In Fig. 1, a cannula is the catheter 32.) comprising a fiber tube (The fiber tube is the region the laser fiber optic extends through. In Fig. 21C, the laser fiber optic 112 extends through the region consisting of working channel 102 and working port 103.) and a suction tube (Fig. 3C depicts “a sectional view of the catheter along plane IIIC-IIIC of Fig. 3B”; page 17, line 3. In Fig. 3C, the suction tube corresponds to hollow 129, which “may include working channel 102”; page 27, lines 20-21. According to the embodiment as shown in Fig. 2A, the working channel 102 “may serve, for example, as an aspiration port”; page 24, line 4); the fiber tube arranged to accommodate an optical fiber (An optical fiber is “a laser fiber optic 112 for transmitting ablative laser energy “; page 24, line 20. Note it appears in embodiments as shown in figures such as 2A and 21C.);
a holder (In Fig. 1, the holder is a handle 38.) defining a housing (In Fig. 1, a housing is also the handle 38, which “integrates various external components or systems 40 for control and delivery to the distal head portion 34 via the catheter 32”; page 20, lines 19-20.), the holder coupled to a first end of the cannula (In Fig. 1, the first end of the cannula refers to the proximal portion 36.); and
a tip (Fig 2A shows “the sectional view of the distal head portion of Fig. 2”; page 16, line 18. In Fig. 2A, the distal face 98 is a tip.) coupled to a second end of the cannula ( In Fig. 1, the second end of the cannula refers to the distal portion 35.), the tip comprising:
a body (In Fig. 2A, the distal tip portion 96 is a body) comprising an inclined tip surface (In Fig. 2A, an “inclined surface 101 … extends proximally from the distal 106, for example, a chamfer“; page 22, lines 19-20. Additionally, in another embodiment, in Fig. 14, it is a “beveled face 214 formed at the distal tip portion 96 of the catheter 32”; page 34, line 6);
a first aperture (Fig. 21C shows “a sectional view of an alternative configuration for distal head portion of Fig. 25”; page 19, line 17. In Fig. 21C, mouth 108 is a first aperture. Note it appears in other embodiments as shown in figures such as 2A.) disposed in the inclined tip surface and defined along a longitudinal axis (In Fig. 21C, a longitudinal axis is “a distal direction along the central axis 110”; page 44, line 19. Note it appears in other embodiments as shown in figures such as 2A.) of the body, wherein the first aperture is configured to accommodate the optical fiber; and
a second aperture (In Fig. 21C, a second aperture corresponds to the “outlet of the distal tip working port 122”; page 44, line 16. Note it appears in embodiments as shown in figures such as 12.) disposed in the inclined tip surface adjacent the first aperture, wherein the second aperture is connectable to a suction tube (Fig. 3C depicts “a sectional view of the catheter along plane IIIC-IIIC of Fig. 3B”; page 17, line 3. In Fig. 3C, the suction tube corresponds to hollow 129, which “may include working channel 102”; page 27, lines 20-21. According to the embodiment as shown in Fig. 2A, the working channel 102 “may serve, for example, as an aspiration port”; page 24, line 4), 
wherein, an angle between the longitudinal axis of the first aperture and the inclined tip surface (In Fig. 12, the angle is between the axis [not labeled] extending along laser fiber optic 112 and the beveled face 214 [not labeled but depicted].).
However, Altshuler does not teach the angle between the longitudinal axis of the first aperture and the inclined tip surface is greater than or equal to 10 degrees or less than or equal to 35 degrees.
Larsen teaches surgical devices used for resection of tissue from within a body cavity (column 1, lines 6-7) and a method describing the workflow of using the surgical device (column 4, lines 6-17).  Various implementations of the invention can provide: reduction in trauma from insertion and cost-savings due to avoidance of cleaning and re-sterilization issues (column 4, lines 18-26). Variants of the invention are suitable for urological procedures (column 4, lines 27-30). When it comes to particular type of apparatus, be it a … fiber optic…, it is important that an appropriate one is selected in terms of … bevel angle... so as to be compatible with the concepts described herein (column 8, lines 17-23). Larsen teaches the angle between the longitudinal axis of the first aperture and the tip surface is greater than or equal to 10 degrees or less than or equal to 35 degrees (A fiber optic apparatus can have a bevel angle with 12˚ and 30˚; Larsen, column 8, lines 17-23. The longitudinal axis of the first aperture would correspond to the axis that extends through the opening containing the fiber optic apparatus, and the inclined tip surface would be where the opening containing the fiber optic apparatus is disposed on.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the angle of 12˚ or 30˚ between the longitudinal axis of the first aperture and the inclined tip surface as taught by Larsen in the tissue dissecting system of Altshuler in order to optimize the angle of the first aperture with respect to the tip surface that fits the needs of the patient treated by minimizing trauma from apparatus insertion and reducing cost by preventing the re-doing of urological procedures. 
Regarding claim 15, Altshuler, as modified by Larsen, discloses the tissue dissecting system of claim 14, as set forth above. Altshuler further teaches the optical fiber.
Regarding claim 16, Altshuler, as modified by Larsen, discloses the tissue dissecting system of claim 15, as set forth above. Altshuler further teaches 
a laser source (According to the embodiment description that corresponds with Fig. 1, the laser source is the ablation laser system 46, which may include “a Thulium or Holmium fiber or solid state laser”; page 21, lines 14-15.) optically coupled to the optical fiber; and 
a vacuum source (According to the embodiment description that corresponds with Fig. 1, the vacuum source is the suction or aspiration system 44, which “draws liquid medium away from the target zone 56”; page 21, lines 19-20.) fluidly coupled to the vacuum tube (Fig. 3C depicts “a sectional view of the catheter along plane IIIC-IIIC of Fig. 3B”; page 17, line 3. In Fig. 3C, the suction tube corresponds to hollow 129, which “may include working channel 102”; page 27, lines 20-21. According to the embodiment as shown in Fig. 2A, the working channel 102 “may serve, for example, as an aspiration port”; page 24, line 4), 
wherein the laser source is arranged to transmit laser light (“laser energy”; page 21, line 15) and the optical fiber is arranged to emit the laser light to dissect tissue, and 
wherein the vacuum source is arranged to generate a vacuum (“the suctioning of the fragments”; page 47, line 22) to extract the dissected tissue (“products of ablation”; page 15, line 6.).
Regarding claim 19, Altshuler teaches a method (“endoscopic methods…. for laser treatment of stones and tissues in humans and animals”; page 1, lines 9-11) for dissection of targeted tissue (In Fig. 1, the tissue refers to that found in target zone 56.) of a subject (“in the internal organ of the patient”; page 28, line 8), comprising: 
introducing a cannula (Fig. 1 shows “a schematic of an endoscopic system for laser lithotripsy”; page 16, line 13. In Fig. 1, a cannula is the catheter 32.) comprising a fiber tube (The fiber tube is the region the laser fiber optic extends through. In Fig. 21C, the laser fiber optic 112 extends through the region consisting of working channel 102 and working port 103.) and a suction tube (Fig. 3C depicts “a sectional view of the catheter along plane IIIC-IIIC of Fig. 3B”; page 17, line 3. In Fig. 3C, the suction tube corresponds to hollow 129, which “may include working channel 102”; page 27, lines 20-21. According to the embodiment as shown in Fig. 2A, the working channel 102 “may serve, for example, as an aspiration port”; page 24, line 4.) into a urethra (An example use of the method is for “a laser lithotripsy procedure”; page 48, line 9. Lithotripsy is known to be used in procedures in the urethra.), wherein one end of the cannula (In Fig. 1, one end of the cannula refers to the proximal portion 36.) is removably coupled to a holder (In Fig. 1, the holder is a handle 38.) and the other end of the cannula ( In Fig. 1, the other end of the cannula refers to the distal portion 35.) is configured with a tip (Fig 2A shows “the sectional view of the distal head portion of Fig. 2”; page 16, line 18. In Fig. 2A, the distal face 98 is a tip.), the tip comprising:
a body (In Fig. 2A, the distal tip portion 96 is a body) comprising an inclined tip surface (In Fig. 2A, an “inclined surface 101 … extends proximally from the distal 106, for example, a chamfer“; page 22, lines 19-20. Additionally, in another embodiment, in Fig. 14, it is a “beveled face 214 formed at the distal tip portion 96 of the catheter 32”; page 34, line 6);
a first aperture (Fig. 21C shows “a sectional view of an alternative configuration for distal head portion of Fig. 25”; page 19, line 17. In Fig. 21C, mouth 108 is a first aperture. Note it appears in other embodiments as shown in figures such as 2A.) disposed in the inclined tip surface and defined along a longitudinal axis (In Fig. 21C, a longitudinal axis is “a distal direction along the central axis 110”; page 44, line 19. Note it appears in other embodiments as shown in figures such as 2A.) of the body, wherein the first aperture is configured to couple to the fiber tube and accommodate an optical fiber (An optical fiber is “a laser fiber optic 112 for transmitting ablative laser energy “; page 24, line 20. Note it appears in embodiments as shown in figures such as 2A and 21C.); and
a second aperture (In Fig. 21C, a second aperture corresponds to the “outlet of the distal tip working port 122”; page 44, line 16. Note it appears in embodiments as shown in figures such as 12.) is disposed in the inclined tip surface adjacent the first aperture, wherein the second aperture is connectable to a suction tube,
wherein, an angle between the longitudinal axis of the first aperture and the inclined tip surface (In Fig. 12, the angle is between the axis [not labeled] extending along laser fiber optic 112 and the beveled face 214 [not labeled but depicted].) …
guiding the cannula by the holder to the targeted tissue;
transmitting a laser beam (“laser energy”; page 21, line 15) through the optical fiber to dissect a portion of the targeted tissue into a smaller portion (According to the embodiment description that corresponds with Fig. 1, ablation laser system 46 “deliver[s] laser energy to the target zone 56 for ablation and break up of [tissue found in the target zone]”; page 21, lines 15-16.); and 
activating a vacuum source fluidically connected to the suction tube to extract the smaller portion of the target tissue (“When the working channel 102 is used for aspiration, fragments … that are small enough (e.g., less than 0.5 millimeters) become entrained in the flow field 256 and evacuated through the mouth 108 and working channel 102”; page 37, lines 3-6).
However, Altshuler does not teach the angle between the longitudinal axis of the first aperture and the inclined tip surface is greater than or equal to 10 degrees or less than or equal to 35 degrees.
Larsen teaches surgical devices used for resection of tissue from within a body cavity (column 1, lines 6-7) and a method describing the workflow of using the surgical device (column 4, lines 6-17).  Various implementations of the invention can provide: reduction in trauma from insertion and cost-savings due to avoidance of cleaning and re-sterilization issues (column 4, lines 18-26). Variants of the invention are suitable for urological procedures (column 4, lines 27-30). When it comes to particular type of apparatus, be it a … fiber optic…, it is important that an appropriate one is selected in terms of … bevel angle... so as to be compatible with the concepts described herein (column 8, lines 17-23). Larsen teaches the angle between the longitudinal axis of the first aperture and the tip surface is greater than or equal to 10 degrees or less than or equal to 35 degrees (A fiber optic apparatus can have a bevel angle with 12˚ and 30˚; Larsen, column 8, lines 17-23. The longitudinal axis of the first aperture would correspond to the axis that extends through the opening containing the fiber optic apparatus, and the inclined tip surface would be where the opening containing the fiber optic apparatus is disposed on.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the angle of 12˚ or 30˚ between the longitudinal axis of the first aperture and the inclined tip surface as taught by Larsen in the tissue dissecting system of Altshuler in order to optimize the angle of the first aperture with respect to the tip surface that fits the needs of the patient treated by minimizing trauma from apparatus insertion and reducing cost by preventing the re-doing of urological procedures.
Regarding claim 20, Altshuler, as modified by Larsen, discloses the method of claim 19, as set forth above. Altshuler further teaches:
transmitting a laser beam through the optical fiber to dissect a second portion of the targeted tissue into a second smaller portion (“Other … fragments thereof that are too large to pass (e.g., 1 to 3 millimeters) are drawn into targeting proximity of the distal end 114 …. As these larger [tissues]  …are brought into range of the laser fiber optic 112, the ablation laser system 46 may be energized to ablate the body stones 58. The ablation breaks the body stones 58 into smaller fragments”; page 37, lines 6-10); and 
activating the vacuum source to extract the second smaller portion of the target tissue (The smaller fragments “are then drawn into the working channel 102 through the mouth 108”; page 37, lines 10-11.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Altshuler in view of Larsen, as applied to claim 1 above, and further in view of Saadat et al. (Pub No. US 2004/0249367 A1 published 12/9/2004 and filed 3/9/2004) (hereinafter “Saadat”).
Regarding claim 2, Altshuler, as modified by Larsen, discloses the tip of claim 1, as set forth above.
However, Altshuler, as modified thus far, does not teach the diameter of the second aperture is greater than or equal to 1.8 millimeters (mm) and less than or equal to 2.5 mm.
Saadat teaches devices for use in endoscopic procedures for endoscopic procedures involving accessing and manipulating tissues beyond the capabilities of traditional endoscopic instruments (paragraph [0014]). These devices can be used in surgical procedures that may be disposed within the urology tract and access can be achieved through any body lumen (paragraph [0076]). In some embodiments, an elongated main body has a lumen through which evacuation pressure may be applied to create a vacuum, and it may be useful for gastrointestinal cleaning of biomatter or blood (paragraph [0024]). Saadat teaches diameter of the second aperture is greater than or equal to 1.8 millimeters (mm) and less than or equal to 2.5 mm (An irrigation/suction lumen 60 … may be present ,… having an inner diameter in the range of about 0.5 to 5 mm, preferably about 2-4 mm”; Saadat, paragraph [0071]; Here, the diameter of the second aperture is the diameter of the opening that corresponds with the irrigation/suction lumen 60.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the diameter range of the second aperture as taught by Saadat in the tip of Altshuler, as modified by Larsen, in order to optimize the diameter range of the second aperture so that there is sufficient suction pressure to remove biomatter from the urological tract of the patient. The as-filed specification does not disclose any criticality associated with the claimed range of the second aperture diameter. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claims 4, 7, are 12 are rejected under 35 U.S.C. 103 as being unpatentable over Altshuler in view of Larsen, as applied to claim 1, 3, 5-6, 10-11, 13-16, and 19-20 above, and further in view of Grasso III et al. (Patent No. 7,104,983 B2 issued 9/12/2006 and filed 3/16/2004) (hereinafter “Grasso”).
Regarding claim 4, Altshuler, as modified by Larsen, discloses the tip of claim 1, as set forth above. Altshuler further teaches the body comprises one or more additional apertures (Fig. 2 shows “an end view of a distal head portion for the endoscopic system of Fig. 1”; page 16, line 15. In Fig. 2, at least one additional aperture is the opening of illumination fiber optic port 134.).
However, Altshuler, as modified thus far, does not teach one or more additional apertures comprising a reference pin.
Grasso teaches devices for destroying and removing unwanted materials such as calculi, deposits and tissues from body lumens, and more particularly to laser lithotripsy treatment (column 1, lines 17-21). In an aspect of the devices, the devices may use multiple conduits with indicia or marking that permit their identification during a procedure (column 3, lines 3-5). In the embodiments of figures 3A and 3B, there is pattern of indicia 23 that aids detections of its movements inside a body lumen through a viewing instrument (column 7, lines 51-52). This inventive concept contributes to the overall goal of the invention when movements of the components are desired for operating the device or the movements actually take place, and where direct visual monitoring will aid device operation (column 8, lines 7-11). Grasso teaches one or more additional apertures comprising a reference pin (In Fig. 3A, the aperture of the energy-transmitting conduit 2 is shown to comprise a pattern of indicia  23. When combined with Fig. 10 and 10B, the aperture of the energy-transmitting conduit 2 can be an additional aperture and the body can be considered body 10. Note “different embodiments and various features of the invention can be combined in the same device in accordance with the invention”; Grasso, column 10, lines 54-56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the reference pin as taught by Grasso in the tip of Altshuler, as modified by Larsen, in order to monitor the movement of the device during the time a procedure takes place inside the body of the patient. 
Regarding claim 7, Altshuler, as modified by Larsen, discloses the tip of claim 1, as set forth above. 
However, Altshuler, as modified thus far, does not teach the diameter of the first aperture is less than a diameter of the second aperture. 
Grasso teaches devices for destroying and removing unwanted materials such as calculi, deposits and tissues from body lumens, and more particularly to laser lithotripsy treatment (column 1, lines 17-21). In the embodiment related to figures 1A and 1B, energy-transmitting conduit 2 of the laser lithotripsy device should have dimensions (such as diameter) that are suitable for the intended use of the device (column 7, lines 23-31). Additionally, laser fibers that are housed within first apertures have a core size between 300 and 550 microns, which is very narrow (column 7, lines 39-40), whereas the preferred embodiment of a suction conduit is tubing having a 1/8 inch outside diameter (column 5, lines 13-18). Grasso teaches the diameter of the first aperture is less than the diameter of the second aperture (In Fig. 10B, it is clearly seen that a diameter of the first aperture, or the opening for laser fiber 22, is smaller than the diameter of the second aperture, or the opening for suction conduit 1; Grasso.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a diameter of the first aperture with a smaller diameter than that of the second aperture as taught by Grasso in the tip of Altshuler, as modified by Larsen, since the first aperture need only house a laser fiber that has a diameter range in microns, whereas the second aperture needs to be wide enough to create a sufficient suction and transfer unwanted tissues from the body lumen of the patient. 
Regarding claim 12, Altshuler, as modified by Larsen, discloses the tip of claim 11, as set forth above. 
However, Altshuler, as modified thus far, does not teach a diameter of the second portion is smaller than a diameter of the first portion. 
Grasso teaches devices for destroying and removing unwanted materials such as calculi, deposits and tissues from body lumens, and more particularly to laser lithotripsy treatment (column 1, lines 17-21). In Figs. 5A-5B, the divider 17 is positioned so that it facilitates the placement of a laser fiber 22 at a beveled angle with the longitudinal axis of housing 10 (column 8, lines 64-66). This positioning allows the distal region of the suction conduit 11 to be close to where the high energy of the energy-transmitting conduit 22 is directed, a region where targets are accumulated and relatively immobilized by suction (column 2, lines 57-60). Grasso teaches a diameter of the second portion is smaller than a diameter of the first portion (In Figs. 5A-5B, “the diameter of the suction conduit increases towards its proximal end”; Grasso, column 9, lines 2-3. That means the diameter of the second portion, or the diameter of the distal end, is smaller than a diameter of the first portion, or diameter of the proximal end.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a diameter of the second portion with a smaller diameter than that of the first portion as taught by Grasso in the tip of Altshuler, as modified by Larsen, since this configuration would prevent clogging along the body of the suction conduit (column 9, lines 3-4). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Altshuler in view of Larsen, as applied to claim 1 above, and further in view of Mak (Pub. No. US 2017/0035399 A1 published 2/9/2017 and PCT filed 4/8/2015).
	Regarding claim 8, Altshuler, as modified by Larsen, discloses the tip of claim 1, as set forth above. 
	However, Altshuler, as modified thus far, does not teach the first aperture and the second aperture are separated by a distance greater than or equal to 1 millimeter (mm) and less than or equal to 4 mm. 
	Mak teaches devices and method for performing tissue removal and analysis based on in-situ optical analysis of tissue (paragraph [0005]). In the embodiments related to figures 8A-8C, suction can be controllably applied to draw the tissue into contact with a region that can be optically interrogated with optical fiber 140 (paragraph [0094]). Optical fiber 140 and fluid conduit 150 may be provided within a common longitudinal housing (paragraph [0055]). Mak teaches the first aperture and the second aperture are separated by a distance greater than or equal to 1 millimeter (mm) and less than or equal to 4 mm (“The distal end of optical fiber 140 and distal aperture 154 of conduit 150 are separated by a distance of …, less than 5 mm, less than 2.5 mm…”; Mak, paragraph [55]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the separation distance between the two apertures as taught by Mak in the tip of Altshuler, as modified by Larsen, since both apertures share a small tip surface and assist the other in removing tissue from the body of the patient. The as-filed specification does not disclose any criticality associated with the claimed separation distance range between the two apertures. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Altshuler in view of Larsen, as applied to claim 1 above, and further in view of Eichenbaum (Patent No. 4,694,828 issued 9/22/1987, filed 4/21/1986, and cited in the IDS dated 4/11/2022).
	Regarding claim 9, Altshuler, as modified by Larsen, discloses the tip of claim 1, as set forth above. Altshuler further teaches a shoulder (In Fig. 21C, a shoulder is shoulder 294.) disposed at a circumference of the first aperture (In Fig. 21C, the shoulder 294 is disposed at the mouth 108.).
	However, Altshuler, as modified thus far, does not teach the shoulder arranged to limit movement of the optical fiber. 
	Eichenbaum teaches an apparatus that uses laser energy to remove tissue (column 1, lines 7-8). In the embodiment depicted in Fig. 3, the laser tube 48 is received in groove 71 to support and maintain its alignment (column 5, lines 25-27). The components of Fig. 3 include a laser tube 48, outer housing 65, inner housing 66, aspiration tube 68, etc. Eichenbaum teaches a shoulder arranged to limit movement of the optical fiber (The equivalent of the shoulder is groove 71 and is shown in Fig. 2, which is the same embodiment as Fig. 3; Eichenbaum.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the shoulder arranged to limit movement of the optical fiber as taught by Eichenbaum in the tip of Altshuler, as modified by Larsen, in order to support the laser tube and maintain the location within a permissible region of the apparatus. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Altshuler in view of Larsen, as applied to claim 14 above, and further in view of Preiss et al. (Pub No. 2018/0271545 A1 published 9/27/2018 and filed 2/24/2018) (hereinafter “Preiss”) and Mak.
Regarding claim 17, Altshuler, as modified by Larsen, discloses the tissue dissecting system of claim 14, as set forth above. Altshuler further teaches the housing  of the holder comprising: 
a locking unit configured to fixedly positioning the optical fiber in the fiber tube (According to the embodiment description that corresponds with Fig. 1, a locking unit is “ a clamp (not depicted) that can be engaged once the distal tip of the fiber is in the desired position. Clamping the fiber fixes the position of the fiber distal tip….”; page 21, lines 2-4.).
However, Altshuler, as modified thus far, does not teach an optical fiber adjustment unit configured to adjust a position of the optical fiber in the fiber tube or an indication unit configured to indicate a position of the optical fiber in the fiber tube.
Preiss teaches devices which are adapted to fragment and remove materials within a body lumen using lasers [0002]. Preiss further teaches an optical fiber adjustment unit configured to adjust a position of the optical fiber in the fiber tube  (The optical adjustment unit consists of “at least two rollers [that] are operatively connected with the wheel … wherein the movement of the wheel causes the optical fiber to move due to contact with the moving at least two rollers”; Preiss, paragraph [0015].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the optical fiber adjustment unit as taught by Preiss in the tissue dissecting system of Altshuler, as modified by Larsen, in order to control the advancement of the optical fiber (paragraph [0015]) and provide ease-of-use to the operator of the device.
Mak teaches devices and method for performing tissue removal and analysis based on in-situ optical analysis of tissue (paragraph [0005]). Mak further teaches an indication unit configured to indicate position of the optical fiber in the fiber tube (An indication unit consists of “fiducial marker 160 … to determine the real-time (e.g. intraoperative) location of probe 100”; Mak, paragraph [0057].) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the indication unit as taught by Mak in the tissue dissecting system of Altshuler, as modified by Larsen, since such tracking may be useful for correlating or registering locations of optical measurements with measurements using other imaging or detection modalities … through intra-surgical tracking and registration (paragraph [0057]). 
	Regarding claim 18, Altshuler, as modified by Larsen, Preiss, and Mak, discloses the tissue dissecting system of claim 17, as set forth above. 
	However, Altshuler, as modified thus far, does not disclose the optical fiber adjustment unit configured to adjust the position of the optical fiber in the fiber tube such that a distance between a distal tip of the optical fiber and a central point of the second aperture is greater than or equal to 0 and less than or equal to 1.2 millimeters in a direction away from the distal end of the tip and greater than or equal to 0 and less than or equal to 1.15 mm in a direction towards to the distal end of the tip.
	Mak teaches devices and method for performing tissue removal and analysis based on in-situ optical analysis of tissue (paragraph [0005]). ]). In the embodiments related to figures 8A-8C, suction can be controllably applied to draw the tissue into contact with a region that can be optically interrogated with optical fiber 140 (paragraph [0094]). Optical fiber 140 and fluid conduit 150 may be provided within a common longitudinal housing (paragraph [0055]).  Mak further teaches the optical fiber adjustment unit configured to adjust the position of the optical fiber in the fiber tube such that a distance between a distal tip of the optical fiber and a central point of the second aperture is greater than or equal to 0 and less than or equal to 1.2 millimeters in a direction away from the distal end of the tip and greater than or equal to 0 and less than or equal to 1.15 mm in a direction towards to the distal end of the tip (“In some example implementations, the distal end of optical fiber 140 and/or distal aperture 154 of conduit 150 are separated from distal tissue removal portion 125 of tissue sampling device 120 by a distance of … less than 2.5 mm, less than 1 mm, or less than 500 microns”; paragraph [55]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the distance ranges between the distal tip of the optical fiber and a central point of the second aperture as taught by Mak in the tissue dissecting system of Altshuler, as modified by Larsen, Preiss, and Mak, since both apertures share a small tip surface and assist the other in removing tissue from the body of the patient. The as-filed specification does not disclose any criticality associated with the claimed ranges between the distal tip of the optical fiber and a central point of the second aperture. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thyzel (Publication No. US 2004/0158236 A1 published 8/12/2004, filed 2/12/2003, and cited in the IDS dated 4/11/2022) teaches a laser powered surgical tool that uses laser energy in order to apply acoustic shockwaves to ablate tissue (paragraph [0001]) and removes fractured tissue via an aspirating passageway (paragraphs [0009]-[0010]). 
Von der Heide et al. (Publication No. US 2002/0128637 A1 published 9/12/2002, filed 2/28/2002, and cited in the IDS dated 4/11/2022) teaches a laser scalpel for cutting biological tissue comprising a suction device (paragraph [0001]). 
Lovato et al. (Patent No. 6,024,751 issued 2/15/2000, filed 4/11/1997, and cited in the IDS dated 4/11/2022) teaches a method and apparatus for transurethral resection of the prostate and aspirating the excised prostatic tissue out of the patient (column 6, lines 10-14) . 
Hakky et al. (Patent No. 5,312,399 issued 5/17/1994 and filed 9/29/1992) teaches a resectoscope utilizing a laser for coagulating tissue and suction means for effecting the removal of the resected tissue on a continuous basis (column 3, lines 57-63). 
Dodick (Patent No. 9,106,271 issued 5/16/1991, filed 10/25/1989, and cited in the IDS dated 4/11/2022) teaches a surgical instrument that has an optical fiber element that carries pulses of laser energy and an aspiration port that applies a vacuum on tissue to be removed (page 4, paragraphs 2-3). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAROMA MUKHOPADHYAY whose telephone number is (571)272-0970. The examiner can normally be reached M-F: 7:30am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.M./Examiner, Art Unit 4189               

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792